Citation Nr: 0106651	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-24 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left 
inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In its May 1999 rating action, the RO also denied the 
veteran's claim of entitlement to a compensable rating for 
the residuals of a tongue injury.  The veteran disagreed with 
that decision and submitted a Notice of Disagreement to 
initiate the appellate process.  By a rating action in August 
1999, the RO assigned a 10 percent rating for the veteran's 
tongue disability.  In his formal appeal (VA Form 9), 
received in September 1999, the veteran stated that he wished 
to appeal only the denial of entitlement to service 
connection for a left inguinal hernia.  Thus, he effectively 
withdrew from appeal the issue of an increased rating for his 
service-connected tongue disability.  38 C.F.R. § 20.204 
(2000).  Accordingly, the Board does not have jurisdiction 
over that issue, and it will not be considered below.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.101 (2000).


FINDINGS OF FACT

1.  In August 1949, the Board denied entitlement to service 
connection for a left inguinal hernia. 

2.  Some of the evidence received since the Board's August 
1949 decision is neither cumulative nor duplicative of that 
on file at the time of the decision and is so significant, by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim.



CONCLUSIONS OF LAW

1.  The Board's August 1949 decision, which denied 
entitlement to service connection for a left inguinal hernia, 
is final.  38 U.S.C. § 11a-2 (1946); 38 C.F.R. § 19.5 
(1949)).

2.  The evidence received since the Board's decision in 
August 1949 is new and material for the purpose of reopening 
the veteran's claim of entitlement to service connection for 
a left inguinal hernia.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
left inguinal hernia. Service connection connotes many 
factors, but basically, it means that the facts, shown by the 
evidence, establish that a particular disease or injury 
resulting in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a). 

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Even if the disease at issue is initially 
diagnosed after the veteran's discharge from service, service 
connection may still be granted, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for a left inguinal hernia.  In August 1949, the Board denied 
entitlement to service connection for that disability.  The 
Board's decision was final.  38 U.S.C. § 11a-2; 38 C.F.R. 
§ 19.5.

Evidence on file in August 1949 consisted of the veteran's 
service medical records; a copy of his marriage certificate; 
a January 1949 medical statement from Doehler-Jarvis 
Corporation, a prospective employer; and statements, dated in 
January 1949 from two of the veteran's acquaintances.  The 
service medical records were negative for any evidence of an 
inguinal hernia on either side.  Indeed, during his service 
separation examination in December 1945, it was specifically 
noted that he had no hernia.  

A left inguinal hernia was not clinically reported until 
March 1946, when such disability was found on a physical 
examination performed in conjunction with the veteran's 
application for employment at Doehler-Jarvis Corporation.  
Despite that finding, there was no competent evidence of any 
relationship between that disability and service.  
Accordingly, service connection was denied.

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. §  
7104(b) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, the Board may then proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist the veteran in the development of his claim has 
been fulfilled.  See, Elkins v. West, 12 Vet. App. 209 
(1999).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the Board's decision in 
August 1949 consists of VA medical records, reflecting 
treatment from October 1990 to June 2000; a statement by the 
veteran's wife, received in March 1999; the report of a VA 
examination, performed in April 1999; the transcript of the 
veteran's hearing on appeal held at the RO in April 2000; a 
statement by a former employer, dated in December 1999; and a 
private medical statement, dated in August 2000.  Such 
evidence is new in the sense that it had not been previously 
submitted to VA decision makers and shows that the veteran 
has a large left inguinal hernia which is chronic in nature.  
Moreover, in their testimony rendered at the veteran's 
hearing on appeal, the veteran and wife indicated, 
essentially, that shortly before his discharge from service, 
they suspected that he had a hernia, manifested by bulging in 
the left inguinal area.  Although they are not qualified to 
render opinions which require medical expertise, such as 
diagnosis or etiology of a particular disability; they are 
qualified to testify to symptomatology which is capable of 
lay observation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When such testimony is considered in 
conjunction with the fact that the veteran and his wife had 
been married shortly before his discharge from service and 
the fact that due to a left inguinal hernia, he had been 
denied employment approximately 3 months after his discharge 
from service, it must be considered in order to fairly decide 
the merits of the claim.  Therefore, the request to reopen 
the claim of entitlement to service connection for a left 
inguinal hernia is granted.  



ORDER

New and material evidence having been submitted, the request 
to reopen the veteran's claim of entitlement to service 
connection for a left inguinal hernia is granted.


REMAND

In light of the foregoing decision to reopen the claim for 
service connection for a left inguinal hernia, a de novo 
review of the evidence is required.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  It would be premature for the 
Board to take such action, as it could prejudice the 
veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

During the pendency of the appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, that 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  That change in the law was 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, the Board is of the opinion that 
additional development of the record is warranted.  
Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination for all health care providers 
who may possess additional records 
relevant to the issue of entitlement to 
service connection for a left inguinal 
hernia.  After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  The RO should also request 
that the veteran provide any additional 
relevant medical records he may possess.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

2.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for a gastrointestinal 
examination to determine the nature, 
extent, and etiology of any 
gastrointestinal disability found to be 
present.  All indicated tests and studies 
must be performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner so that the relevant medical 
history may be reviewed.  Should a left 
inguinal hernia be found, the examiner 
should render an opinion as to whether it 
is it is at least as likely as not 
related to any event in service. The 
rational for any such opinion must be set 
forth.

3.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
service connection for a left inguinal 
hernia.  In so doing, the RO must ensure 
compliance with the Veterans Claims 
Assistance Act of 2000.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran need take no 
action until he is notified.  It must be emphasized, however, 
that the veteran has the right to submit any additional 
evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

